Citation Nr: 1211123	
Decision Date: 03/27/12    Archive Date: 04/05/12

DOCKET NO.  07-00 351A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD) with depression. 

2.  Entitlement to service connection for generalized anxiety disorder. 


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had active military duty from May 1971 to May 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The RO initially denied the Veteran's claim of entitlement to service connection for PTSD by rating decision dated in February 2005.  Prior to the expiration of one year, the RO issued the December 2005 rating decision, which denied, in pertinent part, the claims of entitlement to service connection for PTSD with depression and generalized anxiety disorder.  The Veteran perfected a timely appeal as to the December 2005 denial.  In October 2010, the Board remanded the matter for additional development.  While the Board regrets the additional delay, for the reasons discussed below, another remand is necessary.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304(f) (2011).  That regulation was amended, effective March 7, 2002, with respect to claims based on personal assault.  See 67 Fed Reg. 10330 -10332 (March 7, 2002); 38 C.F.R. 
§ 3.304(f)(4).  The amended VA regulations provide that if PTSD is based on an in-service personal assault, the Veteran must be informed that evidence from sources other than his service records may corroborate his account of the stressor incident. See 38 C.F.R. § 3.304(f)(4).  Evidence of behavioral changes following the claimed assault is one type of relevant evidence that may constitute credible evidence of the stressor and such evidence includes, but is not limited to, a request for a transfer to another military duty assignment, deterioration in work performance, substance abuse, episodes of depression, panic attacks, or anxiety without an identifiable cause, or unexplained economic or social behavior changes.  

In October 2010, the Board pointed out that the Veteran has not been informed of these other avenues of corroboration.  Corrective notice was ordered by way of the Board's remand.  In October 2010, a new notice letter was mailed to the Veteran informing him that VA needed evidence showing that he has had PTSD with depression and generalized anxiety disorder from military service to the present time; that VA needed specific details of his personal trauma incident(s); that VA needed private and VetCenter treatment reports, etc.  The letter fails to inform the Veteran of the alternative types of relevant evidence that may be used to corroborate the Veteran's stressor.  Thus, the letter did not comply with the Board's remand directive. The Court of Appeals for Veterans Claims (Court) has held that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  For this reason, the Veteran's claims must be remanded.

Also, the Veteran contends that while aboard ship and assigned to the engineering department, he was sexually assaulted by fellow shipmates.  At his personal hearing in August 2009, the Veteran stated that one Friday he was told to go forward to a duty assignment and when he went in a particular compartment all the lights went out and "I was hoisted up, and the next thing I know, I was in and out of consciousness."  He indicated that when he came to he had been sexually assaulted. He stated that at the time he was too embarrassed to tell anyone.  See hearing transcript (Tr.), pp. 4-5.  In an August 2004 VA Medical Center (VAMC) outpatient treatment report, it was noted that the Veteran wanted to retract his denial of military sexual trauma.  He stated that he was kicked in the butt and assaulted by several men; and that he was stripped and foreign objects were placed in his rectum. The Veteran reported that he had not told anyone about the sexual trauma.  He stated that he "just pushed it back, didn't think about it."  He stated that it causes him shame and he cannot understand why it was done to him. 

In addition, the Veteran claimed that he was kicked in the buttocks by his commander during basic training.  He also claimed there was a confrontation with a Russian destroyer that caused the ship he was on to be put on alert, and on one occasion the Russians launched a Badger flying very low.  VA treatment records show the Veteran also reported a stressor of experiencing a storm at sea where high waves covered the front of the ship.  It has been determined that the information required to corroborate these stressful events described by the Veteran are insufficient to send to the U.S. Army and Joint Service Records Research Center and/or insufficient to allow for meaningful research of National Archives and Records Administration records.  Thus, these stressors are unverified. 

As discussed in the previous remand, however, the Board recognizes that the present case falls within the category of situations, to include allegations of personal assault, in which it is not unusual for there to be an absence of service records documenting the events of which the Veteran alleges.  See Patton v. West, 12 Vet. App. 272, 281 (1999).  The amendments to 38 C.F.R. § 3.304(f)(4) noted above reflect a recognition that service records may not contain evidence of personal assault, and that alternative sources may provide credible evidence of an in-service stressor premised on personal assault including records from law enforcement authorities.  See YR v. West, 11 Vet. App. 393, 399 (1998); 38 C.F.R. § 3.304(f)(4) . 

The previous remand, in addition to requiring adequate notice of the alternative sources of information that may be used to corroborate personal assault, required a VA examiner to identify all records, based upon a review of the claims folder, that indicate a change in the Veteran's behavior subsequent to the alleged assault, and to describe the clinical significance of such changes, and then opine as to whether it was as likely as not that the in-service stressful event(s) described by the Veteran occurred.  If so, the examiner was to determine whether the Veteran has PTSD as a result of these stressful events.  If PTSD was diagnosed, then the examiner was to comment upon the link between the current symptoms and the Veteran's verified stressor(s).  A VA examiner was also to determine the nature, and the etiology of any generalized anxiety disorder experienced by the Veteran.

In February 2011, the Veteran was afforded a VA PTSD examination.  The examiner reported that the claims folder was reviewed.  The examiner reported that the Veteran "reports that he was raped by a group of men while stationed aboard the USS Little Rock. He did not report the trauma due to fear and feelings of shame. It is [at] least as likely as not that the in-service trauma described by the Veteran occurred."  The Board finds that the basis of this conclusion was not adequately explained.  It is unclear if this refers to the incident described by the Veteran when he was in a dark room, stripped of his lower clothing and coated with grease around his genitals; an incident largely described in the record as hazing or an initiation.  This was most recently reported in writing by the Veteran in November 2010, yet the VA examiner made no specific mention of it, despite reportedly reviewing the claims folder.  The VA examiner also failed to describe any stressor related to an incident in basic training during which the Veteran was kicked by a superior while practicing drill, also most recently reported in a November 2010 statement.  Also, the VA examiner in one place on the report stated that the stressor was military sexual trauma, but on another place stated, "the claimed stressor is related to a fear of hostile enemy activity."  It is unclear where or why this statement was made, as this is not the allegation in the Veteran's claim.  The statement is certainly evidence that this examination report was not carefully written and based upon a complete review of the claims folder.  

And, the Board also observes that no statement was made as to the link between the PTSD diagnosis and the stressors, as was also specifically required by the Board's remand.  This is particularly significant in light of a history of stressors outside of service such as a history of seeing his aunt and mother get shot when he was a child (see VA treatment record dated June 24, 2004).  And, the examiner made no mention at all of the Veteran's generalized anxiety disorder, or its likelihood as being due to active service.  In summary, the February 2011 VA examination report is largely noncompliant with the Board's remand directives and it is inadequate for rating purposes.  Again, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  For this reason, the Veteran's claims must be remanded.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with notice regarding the information and evidence that is necessary to substantiate a claim for service connection for PTSD based on personal assault in accordance with the requirements of 38 C.F.R. § 3.304(f)(4).  This notice should include notice that evidence from sources other than his service records may corroborate his account of the stressor incident, including evidence of behavioral changes following the claimed assault such as a request for a transfer to another military duty assignment, deterioration in work performance, substance abuse, episodes of depression, panic attacks, or anxiety without an identifiable cause, or unexplained economic or social behavior changes.  

2.  After the above development is completed to the extent possible, the RO/AMC should arrange for the Veteran to undergo a new VA examination, by a psychiatrist, at an appropriate VA medical facility.  The entire claims folder, to include a complete copy of this REMAND, must be made available to the physician designated to examine the Veteran, and the report of the examination should include discussion of the Veteran's documented medical history and assertions.  All necessary tests and studies (to include psychological testing) should be accomplished (with all findings made available to the psychiatrist prior to the completion of his/her report), and all clinical findings should be reported in detail. 

In the report, the examiner should identify all records indicating any change in behavior or performance subsequent to the alleged in-service assault and offer an opinion as to the clinical significance, if any, of such evidenced changes.  The examiner should also address stressors which occurred outside of service such as the incident during childhood in which he witnessed his mother and aunt get shot.  The examiner should then express an opinion as to whether it is at least as likely as not (i.e., whether there is a 50 percent or greater probability) that the in-service stressful experience described by the Veteran occurred.  The basis for this opinion should be reported.  

If the examiner determines that the claimed in-service assault occurred, then he or she should make a determination as to whether the Veteran currently has PTSD as a result of these particular reported stressor event(s).  

If a diagnosis of PTSD is deemed appropriate, the examiner should also comment upon the link between the current symptomatology and the Veteran's verified stressor(s). 

The examiner should also confirm the diagnosis of generalized anxiety disorder, and offer an opinion as to its etiology, to include whether it is at least as likely as not (a 50 percent or greater probability) that generalized anxiety disorder is related to the Veteran's active duty service.

3.  After the development requested above has been completed to the extent possible, the record should again be reviewed.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL MARTIN 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


